Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 6, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 6 that includes 
Claims 1 & 6:
…
“
A method for inspecting a semiconductor device, the method comprising: inputting a stimulation signal to the semiconductor device; acquiring a detection signal based on a reaction of the semiconductor device to which the stimulation signal has been input; generating a first in-phase image and a first quadrature image including amplitude information and phase information in the detection signal based on the detection signal and a reference signal generated based on the stimulation signal; performing a filtering process of reducing noise on at least one of the first in-phase image and the first quadrature image and then generating a first amplitude image based on the first in- phase image and the first quadrature image; generating a phase image based on the first in-phase image and the first quadrature image; generating a second in-phase image and a second quadrature image based on the first amplitude image and the phase image; and performing a filtering process of reducing noise on at least one of the second in-phase image and the second quadrature image and then generating a second amplitude image based on the second in-phase image and the second quadrature image.
”
Regarding dependent claims 3-5 & 8-15 these claims are allowed because of their dependence on independent claims 1 & 6 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661